Exhibit 10.3
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
CONVERTIBLE PROMISSORY NOTE
 
Original Note Issue Date: September 6, 2013
 
Exchange Note Issue Date: March 5, 2014
 
Principal Amount:                        U.S.
$20,000.00                                                                                     
 
Purchase Price:                             U.S.
$20,000.00                                                                                         
 
FOR VALUE RECEIVED, Minerco Resources Inc., a Nevada corporation (the “Maker”),
hereby promises to pay to Braeden Storm Enterprises, Inc., a Florida
corporation, or his successors and assigns (the “Payee”), at its address at 700
Bradley Street, West Palm Beach, Florida 33405, or to such other address as
Payee shall provide in writing to the Maker for such purpose, a principal sum of
Twenty Thousand Dollars and Zero Cents (U.S. $20,000.00).  The aggregate
principal amount outstanding under this Note will be conclusively evidenced by
the schedule annexed as Exhibit B hereto (the “Loan Schedule”), up to a maximum
principal amount of U.S $20,000.00.  The entire principal amount hereunder shall
be due and payable on June 6, 2014 (the “Maturity Date”), or on such earlier
date as such principal amount may earlier become due and payable pursuant to the
terms hereof.
 
1. Interest Rate.  Interest shall accrue on the unpaid principal amount of this
Convertible Promissory Note (the “Note”) at the rate of five percent (5%) per
annum from the date of the first making of the loan for such principal amount
until such unpaid principal amount is paid in full or earlier converted into
shares (the “Shares”) of the Maker’s common stock (the “Common Stock”) in
accordance with the terms hereof.  Interest hereunder shall be paid on such date
as the principal amount under this Note becomes due and payable or is converted
in accordance with the terms hereof and shall be computed on the basis of a
360-day year for the actual number of days elapsed.
 
2. Conversion of Principal and Interest.  Subject to the terms and conditions
hereof, the Payee, at its sole option, may deliver to the Maker a notice in the
form attached hereto as Exhibit A (a “Conversion Notice”) and an updated Loan
Schedule, at any time and from time to time after the date hereof and prior to
the payment of the principal amount and all accrued interest thereon (the date
of the delivery of a Conversion Notice shall be referred to herein as a
“Conversion Date”), to convert all or any portion of the outstanding principal
amount of this Note plus accrued and unpaid interest thereon, for a number of
Shares equal to the quotient obtained by dividing the dollar amount of such
outstanding principal amount of this Note plus the accrued and unpaid interest
thereon being converted by the Conversion Price (as defined in Section
15).  Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Note plus all accrued and unpaid interest thereunder in
an amount equal to the applicable conversion, which shall be evidenced by
entries set forth in the Conversion Notice and the Loan Schedule.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3. Certain Conversion Limitations.  The Payee may not convert an outstanding
principal amount of this Note or accrued and unpaid interest thereon to the
extent such conversion would result in the Payee, together with any affiliate
thereof, beneficially owning (as determined in accordance with Section 13(d) of
the Exchange Act (as defined in Section 15) and the rules promulgated
thereunder) in excess of 9.999% of the then issued and outstanding shares of
Common Stock.  Since the Payee will not be obligated to report to the Maker the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the beneficial
ownership in excess of 9.999% of the then outstanding shares of Common Stock
(inclusive of any other shares which may be beneficially owned by the Payee or
an affiliate thereof), the Payee shall have the authority and obligation to
determine whether and the extent to which the restriction contained in this
Section will limit any particular conversion hereunder.  The Payee may waive the
provisions of this Section upon not less than 75 days prior notice to the Maker.
 
4. Deliveries.   Not later than five (5) Trading Days (as defined in Section 15)
after any Conversion Date, the Maker will deliver to the Payee (i) a certificate
or certificates representing the number of Shares being acquired upon the
conversion of the principal amount of this Note and any interest accrued
thereunder being converted pursuant to the Conversion Notice (subject to the
limitations set forth in Section 3 hereof), and (ii) an endorsement by the Maker
of the Loan Schedule acknowledging the remaining outstanding principal amount of
this Note plus all accrued and unpaid interest thereon not converted (an
“Endorsement”).  The Maker’s delivery to the Payee of stocks certificates in
accordance clause (i) above shall be Maker’s conclusive endorsement of the
remaining outstanding principal amount of this Note plus all accrued and unpaid
interest thereon not converted as set forth in the Loan Schedule.
 
5. Prepayment Right. The Maker shall have the right to prepay all or a portion
of the outstanding principal amount of this Note plus all accrued and unpaid
interest thereon.
 
6. No Adjustments.  If the Maker, at any time while any portion of the principal
amount due under this Note is outstanding, (a) shall pay a stock dividend or
otherwise make a distribution or distributions on shares of its Common Stock or
any other equity or equity equivalent securities payable in shares of Common
Stock, (b) subdivide outstanding shares of Common Stock into a larger number of
shares, (c) combine (including by way of reverse stock split) outstanding shares
of Common Stock into a smaller number of shares, or (d) issue by
reclassification of shares of the Common Stock any shares of capital stock of
the Maker, then the Conversion Price (as defined in Section 15) shall not be
adjusted.
 
7. No Waiver of Payee’s Rights, etc.  All payments of principal and interest
shall be made without setoff, deduction or counterclaim.  No delay or failure on
the part of the Payee in exercising any of its options, powers or rights, nor
any partial or single exercise of its options, powers or rights shall constitute
a waiver thereof or of any other option, power or right, and no waiver on the
part of the Payee of any of its options, powers or rights shall constitute a
waiver of any other option, power or right.  The Maker hereby waives presentment
of payment, protest, and notices or demands in connection with the delivery,
acceptance, performance, default or endorsement of this Note.  Acceptance by the
Payee of less than the full amount due and payable hereunder shall in no way
limit the right of the Payee to require full payment of all sums due and payable
hereunder in accordance with the terms hereof.
 
 
 
2

--------------------------------------------------------------------------------

 
 
8. Modifications.  No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.
 
9. Cumulative Rights and Remedies; Usury.  The rights and remedies of the Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available. If it shall be found that any interest outstanding
hereunder shall violate applicable laws governing usury, the applicable rate of
interest outstanding hereunder shall be reduced to the maximum permitted rate of
interest under such law.
 
10. Collection Expenses. If this obligation is placed in the hands of an
attorney for collection after default, and provided the Payee prevails on the
merits in respect to its claim of default, the Maker shall pay (and shall
indemnify and hold harmless the Payee from and against), all reasonable
attorneys’ fees and expenses incurred by the Payee in pursuing collection of
this Note.
 
11. Successors and Assigns. This Note shall be binding upon the Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns.  The term “Payee” as used herein, shall also include any endorsee,
assignee or other holder of this Note.
 
12. Lost or Stolen Promissory Note.  If this Note is lost, stolen, mutilated or
otherwise destroyed, the Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this
Note.  In such event, the Maker may require the Payee to deliver to the Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.
 
13. Due Authorization.  This Note has been duly authorized, executed and
delivered by the Maker and is the legal obligation of the Maker, enforceable
against the Maker in accordance with its terms.
 
14. Governing Law.  This Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of New Hampshire without regard
to the principles of conflicts of law thereof.
 
15. Definitions.  For the purposes hereof, the following terms shall have the
following meanings:
 
“Business Day” means any day except Saturday, Sunday and any day that is a legal
holiday or a day on which banking institutions in the State of New York or State
of Nevada are authorized or required by law or other government action to close.


“Conversion Price” shall be 50% of the lowest Per Share Market Value of the five
(5) Trading Days immediately preceding a Conversion Date or $0.0010 per share,
whichever is lowest.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Trading Day” means (a) a day on which the shares of Common Stock are traded on
such Subsequent Market on which the shares of Common Stock are then listed or
quoted, or (b) if the shares of Common Stock are not listed on a Subsequent
Market, a day on which the shares of Common Stock are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (c) if the
shares of Common Stock are not quoted on the OTC Bulletin Board, a day on which
the shares of Common Stock are quoted in the over-the-counter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding its functions of reporting prices); provided, however, that in
the event that the shares of Common Stock are not listed or quoted as set forth
in (a), (b) and (c) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New Hampshire are authorized or required by law or
other government action to close.
 
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Maker has caused this Convertible Promissory Note to be
duly executed and delivered as of the date first set forth above.
 

  MINERCO RESOURCES, INC.          
 
By:
/s/ John Powers       John Powers       Chief Executive Officer          

 
 

  BRAEDEN STORM ENTERPRISES, INC.          
 
By:
/s/ Eric Cousens       Eric Cousens       President          



 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
Dated:  _________________
 
The undersigned hereby elects to convert the principal amount and interest
indicated below of the attached Convertible Promissory Note into shares of
common stock (the “Common Stock”), of Minerco Resources Inc., according to the
conditions hereof, as of the date written below.  No fee will be charged to the
holder for any conversion.
 
Exchange calculations: ______________________________________________


Date to Effect Conversion: ___________________________________________
 
Principal Amount and Interest of
Secured Convertible Note to be Converted: ______________________________


Number of shares of Common Stock to be Issued: _________________________


 
Applicable Conversion Price:
 
Signature: __________________________________________
 
Name:_____________________________________________
 
Address:____________________________________________
 
 
 
 
5

--------------------------------------------------------------------------------

 
EXHIBIT B


LOAN SCHEDULE


Convertible Promissory Note Issued by Minerco Resources Inc.


Dated: ___________________


SCHEDULE
OF
CONVERSIONS AND PAYMENTS OF PRINCIPAL
 
Date of Conversion
Amount of Conversion
Total Amount Due Subsequent
To Conversion
                                                     





6
 

 